Judgment and order reversed and new trial ordered, with costs to appellant to abide event. All concurred, McLennan, P. J., Williams and Robson, jj., upon the ground that the evidence fails to show that the defendant' was guilty of actionable negligence and also that the finding of the jury that the plaintiff -was free from contributory negligence is contrary to and against the weight of the evidence. Spring and Kruse,- JJ., concurred upon the ground that, the court erred in submitting to .the jury the question of a safe place .and the failure to place guards as grounds of negligence, but are of the opinion that the question of the failure of the defendant to give instructions to the plaintiff was one of fact. -